1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   NATURAL THOUGHTS, INC.,                             Case No.: 17cv2148-BEN-LL
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE MOTIONS TO SEAL
14   PERFORMANCE TOUCH, LLC; THE
                                                         [ECF Nos. 66, 72, 77]
     HYGENIC CORPORATION;
15
     PERFORMANCE HEALTH HOLDINGS
16   CORPORATION; and DOES 2-10,
17                                   Defendants.
18
19         Currently before the Court are the Parties’ Motions to Seal filed in conjunction with
20   the Parties’ briefing on Plaintiff’s Motion to Compel. See ECF Nos. 62, 72, 77. “Courts
21   have long recognized ‘a general right to inspect and copy public records and documents,
22   including judicial records and documents.’” Rieckborn v. Velti PLC, 2014 U.S. Dist.

23   LEXIS 142074, at *5 (N.D. Cal. Oct. 3, 2014) (quoting Nixon v. Warner Communications,

24   Inc., 435 U.S. 589, 597 (1978)). However, “[t]his right is not absolute.” Id.

25         Documents related to non-dispositive motions, like the one at issue here, may be

26   filed under seal if the party filing the documents shows “good cause by making a

27   ‘particularized showing’ that ‘specific prejudice or harm will result’ should the information

28   be disclosed.” Digital Reg of Texas, LLC v. Adobe Systems, Inc., 2015 U.S. Dist. LEXIS

                                                     1
                                                                                     17cv2148-BEN-LL
1    16928, at * 4 (N.D. Cal. Feb. 11, 2015) (quoting Kamakana v. City & County of Honolulu,
2    447 F.3d 1172, 1179-80 (9th Cir. 2006)).
3          Here, none of the Parties’ motions meet the relevant standard for filing documents
4    under seal. Plaintiff states only that the documents should be filed under seal because they
5    contain information Defendant has designated “CONFIDENTIAL” or “HIGHLY
6    CONFIDENTIAL-ATTORNEYS EYES ONLY” under the Protective Order. ECF Nos. 66
7    at 3; 77 at 3. This is insufficient. See Guzik Technical Enterprises, Inc. v. Western Digital
8    Corp., 2013 U.S. Dist. LEXIS 175334, at *7 (N.D. Cal. Dec. 13, 2013) (“A blanket
9    protective order that allows the parties to designate confidential documents does not
10   provide sufficient judicial scrutiny to determine whether each particular document should
11   remain sealed.”). Similarly, Defendant’s asserts in a conclusory fashion that the
12   information is “commercially sensitive.” ECF No. 72 at 3. This is also inadequate. See
13   Jones v. Travelers Casualty Ins. Co. of Am., 2015 U.S. Dist. LEXIS 14698, at *2 (N.D.
14   Cal. Feb. 5, 2015) (“‘Broad allegations of harm, unsubstantiated by specific examples of
15   articulated reasoning’ will not suffice.”) (quotations omitted).
16         Accordingly, the Parties’ motions are DENIED WITHOUT PREJUDICE. Within
17   fourteen days of this order, the Parties shall either: (1) file the sealed exhibits publicly; or
18   (2) file renewed motions to seal. Should either Party choose to file a renewed motion to
19   seal, it must make a particularized showing of the specific prejudice or harm that will result
20   from the information disclosed in each document.
21         IT IS SO ORDERED.
22
23   Dated: May 17, 2019
24
25
26
27
28

                                                    2
                                                                                      17cv2148-BEN-LL
